Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brice Turner on 6/2/2022. The application has been amended as in the attached appendix.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent 6,715,023 teaches a multiplexer switch array (e.g. FIG. 12). US Pub No. 2009/0265528 teaches allocating register space based on full and half-precision (e.g. FIG. 2B, [0033]). These are well known aspects in the art. US Pub No. 2004/0255105 teaches a multiplexer array connected to plural stages (e.g. FIG. 3B, [0007]). US Patent 5,471,626 teaches a multiplexer array connected to one or more pipeline stages (e.g. FIG. 2). US Patent 5,450,607 teaches powering down unused paths in a pipeline and the use of multiplexers to feed a stage or element. These elements are well known aspects in the art. The key difference between what the art establishes and Applicant's invention is the use of multiple multiplexer arrays connected to a single processor element. Other systems with similar components use either a single array for all elements/stages or each element/stage has a single array. None of the art clearly conveys the use of a first and second hardware data paths (e.g. FIG. 2, stages 205 and 207) with a processing element for the first path with the second hardware path holding an output register connected to the processing element of the first path in view of the rest of the limitations of claim 1. As such the claims contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183